ON MOTION

ORDER

Louis J. De Maio moves for reconsideration of the court’s July 31, 2006, 192 Fed.Appx. 960, order dismissing his petition for review for failure to pay the filing fee. The Office of Personnel Management (OPM) has not responded.
De Maio’s petition for review was docketed on June 30, 2006. Because the filing fee was not paid to the court, the petition was dismissed on July 31, 2006.
De Maio submitted correspondence in February and March 2009 stating that OPM had never filed a brief and asking that the court rule in his favor. The clerk rejected his submissions because his case was no longer pending in this court. On April 10, 2009, De Maio moved to reinstate his petition.
In his motion to reinstate, De Maio states that he filed a submission entitled “Motion to Rescind Order Dismissing Petition For Review” on August 2, 2006. De Maio further states that he paid the filing fee and submits a cancelled check. The check submitted by De Maio was submitted to, and cashed by, the United States Court of Federal Claims in May 2006.
The clerk’s file shows no record of any submission from De Maio in August 2006, and De Maio does not explain why for over two and a half years he made no inquiry concerning when his case might be reinstated or why OPM had not filed a brief. Nevertheless, the court determines that because De Maio did pay the filing fee before this case was dismissed for failure to pay the fee, albeit to the wrong court, reinstatement is warranted.
*287Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted, the July 31, 2006 dismissal order is vacated, and the mandate is recalled.
(2) OPM should calculate the due date for its brief from the date of filing of this order.